Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 21 January 1766
From: 
To: 



  Philadelphia, January 21, 1766.
  Gentlemen,

Inclosed is a Copy of our last, with a Duplicate of the Address to the House of Commons therein mentioned, on the Subject whereof, and the other Matters recommended to your Attention in the said Letter, we have nothing more to add.

We have laid Mr. Richard Jackson’s Letter, of the Ninth of November, before the Assembly, now sitting, who observing that he informs them, that the Petitions for a Change of this Government, from Proprietary to Royal, “may be dropped, by proper Instructions for that Purpose, notwithstanding they are presented,” have directed us to assure you, that they are by no Means inclined to withdraw the Petitions; but, on the contrary, desire that you will prosecute them with the utmost Expedition to an Issue, provided it may be done with Safety to all those Rights and Privileges, to which the People of this Province are entitled, under their Charters and Acts of Assembly, agreeable to the Instructions heretofore sent you, a Triplicate whereof is also inclosed. We are, with great Respect, Gentlemen, Your most obedient, and most humble Servants,



Joseph Richardson,
  Isaac Pearson,


  Joseph Galloway,
  Giles Knight.


  Thomas Livezey,



